Case 1:20-cv-03301-TWP-MG Document 24 Filed 04/09/21 Page 1 of 5 PageID #: 140




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  GARY S. COLE,                                   )
                                                  )
                            Plaintiff,            )
                                                  )
                    vs.                           )
                                                  )       1:20-cv-3301-TWP-MG
  THE INTERNATIONAL SCHOOL OF INDIANA,            )
  INC.                                            )
                                                  )
                            Defendant.            )

                                             ORDER

        Plaintiff Gary Cole filed this employment action against Defendant the International

 School of Indiana, Inc. (the "School"). The School has filed a Motion to Stay Discovery, [Filing

 No. 17], seeking to stay all discovery pending a ruling on the School's pending Motion to Dismiss,

 [Filing No. 11]. The Motion to Stay Discovery is now ripe for the Court's decision.

                                                 I.
                                          BACKGROUND

        Mr. Cole is an African American who previously worked at the School as the facilities

 maintenance supervisor. [Filing No. 1 at 3.] Mr. Cole alleges that the School discriminated against

 him and other African-American staff members. [Filing No. 1 at 4-6.] On or about August 22,

 2019, Mr. Cole filed a charge with the EEOC. [Filing No. 1 at 6.] Mr. Cole alleges that on August

 28, 2019, School officials met with him and told him that he was being terminated and that "if he

 did not drop the EEOC charge then he would not be able to use the [S]chool as a reference," but if

 he withdrew his EEOC charge, he "would be able to resign and get a letter of reference." [Filing

 No. 1 at 6.] Mr. Cole refused to drop the EEOC charge and was terminated that day. [Filing No.




                                                      1
Case 1:20-cv-03301-TWP-MG Document 24 Filed 04/09/21 Page 2 of 5 PageID #: 141




 1 at 6.] On or about September 28, 2020, the EEOC issued Mr. Cole a right-to-sue letter. [Filing

 No. 1 at 7.]

        Mr. Cole filed this action against the School in December 2020, alleging that the School

 unlawfully discriminated and retaliated against him because of his race, in violation of Title VII

 of the Civil Rights Act of 1964. [Filing No. 1 at 7.] The School has filed a Motion to Dismiss

 under Fed. R. Civ. P. 12(b)(6). [Filing No. 11.] The School then filed a Motion to Stay Discovery,

 asking the Court to stay discovery until the Court rules on its Motion to Dismiss. [Filing No. 17.]

                                               II.
                                         LEGAL STANDARD

        District courts have "extremely broad discretion in controlling discovery." Jones v. City of

 Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). The party seeking a stay of discovery "bears

 the burden of proof to show that the Court should exercise its discretion in staying the

 case." United States ex rel. Robinson v. Indiana Univ. Health, Inc., 2015 WL 3961221, at *1 (S.D.

 Ind. June 30, 2015). In order to satisfy this burden, the "movant must show that good cause exists

 for the stay" of discovery. Id. The Court evaluates three factors to determine if good cause exists:

 "[1] the prejudice or tactical disadvantage to the non-moving party; [2] whether or not the issues

 will be simplified ...; and [3] whether or not a stay will reduce the burden of litigation on a

 party." Johnson v. Navient Solutions, Inc., 150 F. Supp. 3d 1005, 1007 (S.D. Ind. 2015).

        "Filing a motion to dismiss does not automatically stay discovery." Red Barn Motors, Inc.

 v. Cox Enters., Inc., 2016 WL 1731328, at *2 (S.D. Ind. May 2, 2016). As a general matter, "a

 stay of discovery is warranted only when a party raises a potentially dispositive threshold issue

 such [as] standing, jurisdiction, or qualified immunity." Id. at *3. And, "courts disfavor stays of

 discovery because they bring resolution of the dispute to a standstill." Am. Senior Communities,

 LLC v. Burkhart, 2019 WL 415614, at *2-3 (S.D. Ind. Feb. 1, 2019) (alternation and internal

                                                      2
Case 1:20-cv-03301-TWP-MG Document 24 Filed 04/09/21 Page 3 of 5 PageID #: 142




 quotation marks omitted) (denying stay and noting that under Fed. R. Civ. P. 1, the Court has the

 duty to "secure the just, speedy, and inexpensive determination of every action and proceeding").

                                                 III.
                                             DISCUSSION

        The School's Motion to Dismiss cites two grounds for dismissing the Complaint. First, the

 School contends that Mr. Cole did not exhaust his administrative remedies before the EEOC

 because the EEOC charge concerned only events occurring between November 2018 and March

 2019, and his termination and other complained-of conduct occurred after that time period. [Filing

 No. 18 at 3-4]. Second, the School contends that Mr. Cole has not adequately pled facts to support

 discrimination and retaliation claims. [Filing No. 18 at 4]. The School contends that a stay is

 warranted while the Court considers its Motion to Dismiss because the School would otherwise

 "be unduly and unjustifiably burdened by having to engage in discovery on claims that would not

 survive the pleading stage of this lawsuit." [Filing No. 18 at 5.] The School further argues that

 Mr. Cole will not be prejudiced by a stay of discovery and contends that "there is no threat that the

 information available today will be unavailable after the Court's ruling on the Motion to Dismiss."

 [Filing No. 18 at 6.]

        Mr. Cole responds that discovery should not be stayed because this is not a complex case

 involving extensive discovery and cites case law for the proposition that the filing of a motion to

 dismiss generally does not warrant a stay. [Filing No. 21 at 2-3.] Mr. Cole also notes that the

 Court has entered a Case Management Plan Order, [Filing No. 19], that sets certain deadlines that

 may be compromised by staying discovery. [Filing No. 21 at 3-4.]

        The School did not file a reply.

        The Court finds that the School has not met its burden to establish that good cause exists

 for a blanket stay of all discovery. See Robinson, 2015 WL 3961221, at *1. As to the first factor,

                                                        3
Case 1:20-cv-03301-TWP-MG Document 24 Filed 04/09/21 Page 4 of 5 PageID #: 143




 Mr. Cole would be prejudiced by a discovery delay, which would ultimately delay the entire case

 if the School's Motion to Dismiss is denied and would be contrary to the interests of justice. See

 Johnson, 150 F. Supp. 3d at 1007. As to the second factor, the Motion to Dismiss will undoubtedly

 simplify the issues if it is granted in whole because the case would be dismissed; however, a

 dismissal as to only one of Mr. Cole's claims of discrimination or retaliation would not streamline

 the case because the discovery for the two claims would likely be very similar. See id. Finally, as

 to the third factor, while a blanket stay of discovery would undoubtedly reduce the burden to the

 School, the Court's review of the case suggests that discovery will not be overly complex or

 extremely costly and burdensome. See id. This case is a straightforward Title VII employment

 case.

         Furthermore, the School has not made a showing, with affidavits or other supporting

 evidence, that specific discovery requests would impose a substantial burden on the School.

 Indeed, the briefing suggests that Mr. Cole has not yet served any discovery requests. [See Filing

 No. 18 at 6 ("Mr. Cole has not yet served any official discovery requests….").] The parties are to

 exercise good judgment when preparing and responding to discovery to avoid unnecessary burdens

 given the current posture of the case and focus on the merits of the claims and defenses. If Mr.

 Cole serves a discovery request that the School reasonably believes is inappropriate under Fed. R.

 Civ. P. 26(b)(2), and if the parties are truly unable to resolve their differences, then the School can

 file a discovery motion specifically directed to that request. On the current record, the Court finds

 insufficient grounds to stay all discovery simply because a motion to dismiss is pending.

         For all these reasons, the Court finds that the School has not shown that this is a case in

 which the Court should exercise its discretion and stay discovery.




                                                       4
Case 1:20-cv-03301-TWP-MG Document 24 Filed 04/09/21 Page 5 of 5 PageID #: 144




                                             IV.
                                        CONCLUSION

        Based on the foregoing, the School's Motion to Stay Discovery, [17], is DENIED.




          Dated: 4/9/2021
                                                       Ma r
                                                          ioGa r
                                                               cia
                                                       Unit
                                                          e dSta
                                                               tesMa gi
                                                                      st
                                                                       rateJudge
                                                       Souther
                                                             nDi s
                                                                 tri
                                                                   ctofIndia
                                                                           na




 Distribution via ECF to all counsel of record




                                                   5
